Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 23, 2015

The Court of Appeals hereby passes the following order:

A15A0923. CHERYL J. MITCHELL v. U. S. BANK TRUST, N. A.

      U. S. Bank Trust filed a dispossessory action against Cheryl J. Mitchell in
magistrate court. The magistrate court ruled in favor of the bank and ordered Mitchell
to pay rent into the registry of the court pending any appeal. Mitchell appealed to
superior court, which dismissed the appeal, citing her failure to make rent payments.
Represented by attorney Grady Roberts, Mitchell then filed a notice of direct appeal
to this Court. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Mitchell was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Her failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.